Cook, Judge
(concurring):
I concur.
I readily join in concluding that the Government has failed to justify the delay beyond the 90 days in bringing appellant to trial. Allowing for the absence of any known procedure to keep a person beyond his scheduled date of discharge solely for the purpose of testifying,3 and recognizing that unusual difficulties may be encountered when trial occurs in a foreign country, this record does not reflect the sort of diligence *583required to assure the timely presence of the witness. On the contrary, the Government relied on the "fair luck” it had experienced in the past in getting former service persons to return from the United States to Germany. Accordingly, the military judge erred in denying the defense motion to dismiss the charges for lack of a speedy trial.

 United States v Wheeler, 21 USCMA 468, 471, 45 CMR 242, 245 (1972).